Title: From George Washington to John Ashby, 28 December 1755
From: Washington, George
To: Ashby, John



To Captain John Ashby of the second Company of Rangers
[Winchester, 28 December 1755]

I am very much surprized to hear of the great irregularities which were allowed of in your camp. The Rum, although sold by Joseph Coombs, I am credibly informed, is your property. There are continual complaints to me of the misbehaviour of your Wife; who I am told sows sedition among the men, and is chief of every mutiny. If she is not immediately sent from the camp, or I hear any more complaints of such irregular Behaviour upon my arrival there; I shall take care to drive her out myself, and suspend you.
It is impossible to get clothing here for your men—I think none so proper for Rangers as Match-coats; therefore would advise you to procure them. Those who have not received clothing, for the future will receive their full pay without stoppages; and those already made, will be repaid them.

Those who have been clothed, must either return them or allow stoppages. I would have you consult your men, and fall upon some method to supply them immediately. I have heard very great complaints about the mens pay; and that it has been misapplied: to prevent any for the future—I Order, that you have your accompts with the men properly stated against I come up. And always after you make payments hereafter, to take two receipts from each man: one of which you are to have entered in a Book kept for that purpose, for your own use; the other must be taken upon a sheet of paper, and transmitted to me monthly.
I have sent you one of the mutiny Bills which you are (as far as it relates to the men) to have frequently read to them. Further; acquaint them, that if any Soldier deserts, altho’ he return himself, he shall be hanged. Given &c. at Winchester: December 28th 1755.

G:W.

